J-A24044-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

RALPH LOUIS DOUROS,                    :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                       Appellant       :
                                       :
                  v.                   :
                                       :
NATIONWIDE MUTUAL FIRE                 :
INSURANCE COMPANY,                     :
                                       :
                       Appellee        :    No. 462 EDA 2015

               Appeal from the Order Entered January 26, 2015,
              in the Court of Common Pleas of Delaware County,
                     Civil Division at No(s): 2013-010627

BEFORE: PANELLA, WECHT, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:              FILED SEPTEMBER 11, 2015

     Ralph L. Douros (Douros) pro se appeals from an order granting the

motion for judgment on the pleadings filed by Nationwide Mutual Fire

Insurance Company (Nationwide). We dismiss this appeal.

     The background underlying this matter can be summarized as follows.

Douros had a homeowner’s insurance policy with Nationwide when, on

October 28, 2009, a fire destroyed Douros’ home.     On October 25, 2013,

Douros filed a complaint against Nationwide wherein he alleged Nationwide

breached the homeowner’s insurance policy by failing to compensate him

adequately for his loss. A default judgment was entered against Nationwide;

however, Nationwide successfully petitioned to open that judgment.

     After filing an answer with new matter, Nationwide filed a motion for

judgment on the pleadings. In that motion, Nationwide argued that it was


* Retired Senior Judge assigned to the Superior Court.
J-A24044-15


entitled to judgment as a matter of law because Douros failed to join to the

action an indispensable party, Margaret D. Douros, and because Douros’

complaint is time barred, as the policy required Douros to file an action

against Nationwide within one year after his loss. Douros filed an answer to

Nationwide’s motion.

        After holding a hearing on Nationwide’s motion for judgment on the

pleadings, the trial court granted it. Douros timely filed a notice of appeal.

On February 17, 2015, the trial court directed Appellant to comply with

Pa.R.A.P. 1925(b). The following day, Appellant filed a 1925(b) statement.

Appellant supplemented that statement on February 27th and March 3rd of

2015.

        The trial court subsequently filed an opinion in compliance with

Pa.R.A.P. 1925(a).      Therein, the court stated that it did not consider

Nationwide’s indispensable-party claim. Trial Court Opinion, 4/13/2015, at 3

n.1. Instead, the court explained that it granted the motion for judgment on

the pleadings because Douros’ complaint is time barred by the policy’s one-

year suit limitation.

        In his brief to this Court, Douros presents four confusing issues in his

“statement of the questions involved.”1        Douros’ Brief at 4.     Yet, the

“argument” section of Douros’ Brief contains only one indiscernible diatribe


1
  For instance, Douros’ third issue asks us to consider “[w]hether [his]
previous counsel of record devoted in conduct what a reasonable, credible
observer would expect from an experienced attorney.” Douros’ Brief at 4.


                                      -2-
J-A24044-15


against Nationwide and the trial court, in violation of, inter alia, Pa.R.A.P.

2119(a) (“The argument shall be divided into as many parts as there are

questions to be argued.”). Douros’ Brief at 10-16.

      We further observe that the propriety of the trial court’s decision turns

entirely on an interpretation of the pertinent insurance policy.           Without

access to that policy, this Court cannot review the trial court’s decision. Yet,

the certified record is devoid of the policy.      Ultimately, Douros had the

responsibility of ensuring that the certified record was complete for this

Court’s review.    See Commonwealth v. Preston, 904 A.2d 1, 7 (Pa.

Super. 2006) (“Our law is unequivocal that the responsibility rests upon the

appellant to ensure that the record certified on appeal is complete in the

sense that it contains all of the materials necessary for the reviewing court

to perform its duty.”).

            We are mindful of the fact that [Douros] is proceeding pro
      se in this appeal. Nevertheless, this pro se representation does
      not relieve [him of his] duty to properly raise and develop [his]
      appealable claims. [This Court has explained] the following:

         While this [C]ourt is willing to liberally construe materials
         filed by a pro se litigant, we note that appellant is not
         entitled to any particular advantage because []he lacks
         legal training. As our [S]upreme [C]ourt has explained,
         “any layperson choosing to represent [himself] in a legal
         proceeding must, to some reasonable extent, assume the
         risk that [his] lack of expertise and legal training will prove
         [his] undoing.”

Smathers v. Smathers, 670 A.2d 1159, 1160 (Pa. Super. 1996) (citations

omitted).



                                      -3-
J-A24044-15


       The Rules of Appellate Procedure grant this Court the discretion to

dismiss an appeal when the defects in an appellant’s brief are substantial.

Pa.R.A.P. 2101.           The defects in Douros’ brief are substantial and are

supplemented by fatal defects in the certified record. Thus, we dismiss this

appeal.

       Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/11/2015




                                         -4-